DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Examiner acknowledges the reply filed 08/18/2022. Claims 1, 2, 13, 15, and 17  were amended. No claims were newly added. Claims 12 and 14 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, recites the following new matter: 
“…wherein the second tubing part encloses the first fluid path and a pressure channel and a first membrane…”. The original disclosure lacks support for the second tubing part (34) “enclosing” the first membrane (41). Rather, as shown in Fig. 3, the pressure channel (40,68) separates the second tubing part 34 from the first membrane 41. 
“…wherein the control system is configured to operate the pump to reduce the flow of the liquid in the first fluid path exiting the distal end of the catheter during anal irrigation or stomal irrigation when a sensed pressure in the pressure channel, as sensed by the first pressure signal, exceeds a pressure threshold.” The original disclosure lacks support for the control system being configured to reduce the flow of the liquid exiting the distal end of the catheter from the first fluid path. Indeed, the original disclosure makes no mention of reducing fluid flow exiting the distal end of the catheter, only the broad configuration of controlling fluid in the first path.

Claim 15, as amended, recites the following new matter: 
	“…a pressure channel communicating with the liquid flow path and uncoupled to the balloon fluid flow path;”. The original disclosure shows the liquid flow path and balloon fluid flow path, apparently represented as elements 36 and 38, as being physically coupled within the second tubing part 34 and separated by a common wall. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and all claims depending therefrom (if applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the connector" in line 3.  There is insufficient antecedent basis for this limitation in the claim (i.e., the amendment deleted the original basis for the term “connector”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 8, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (U.S. Pub. 2016/0339166 A1, hereinafter “Foley”)  in view of Motus GI Medical Technologies Ltd (WO 2015/029039 A1, hereinafter “Motus”).
Regarding claims 1, 8, 9 and 11, Foley discloses an irrigation system for anal or stomal irrigation, the irrigation system comprising:
a reservoir 56 (Fig. 7) configured to contain a liquid;
a tubing system 50 (Fig. 7) connectable between the reservoir 56 and a catheter (it is noted that the claimed invention does not appear to require a catheter; even so, Foley discloses a catheter such as an irrigation tube 20) to form a first fluid path for the liquid to flow from the reservoir, into the first fluid path and out a distal end of the catheter for anal or stomal irrigation (the catheter comprises a distal end, which connects to a second irrigation tube 52 for expelling the liquid from the catheter); 
a pump (a battery-powered pump within user interface housing 54; see para [0105]) operable to pump the liquid from the reservoir of the tubing system (see para [0105]); and 
a user interface housing, 54 attached to the tubing system by a first tubing part extending from the reservoir to the user interface housing (shown in Fig. 7 extending from reservoir 56 into the proximal end of the housing 54) and a second tubing part extending from the user interface housing to a connector attachable to the catheter (shown as the tubing extending from the distal end of housing 54 and connecting into the interface 52); 
a control system inside the user interface housing (referred to as a user interface/controller with a switch; see para [0105]).
It is noted that Foley does not appear to disclose
a plurality of sensors including a first pressure sensor adapted to output a first pressure signal; 
the second tubing part encloses the first fluid path and a pressure channel and a first membrane, with the first membrane located to separate the pressure channel from the first fluid path and the first membrane located between the first fluid path to form a closed pressure channel that is closed to the liquid in the first fluid path; and
wherein the control system is configured to operate the pump to reduce the flow of the liquid in the first fluid path exiting the distal end of the catheter during anal irrigation or stomal irrigation when a sensed pressure in the pressure channel, as sensed by the first pressure signal, exceeds a pressure threshold.
Further, Foley does not appear to disclose that the first pressure signal indicates the relative pressure between the sensed pressure in the pressure channel and the ambient pressure (as per claim 8), the first pressure signal indicates an absolute pressure in the pressure channel (as per claim 9), and the pressure channel is filled with gas (as per claim 11). 
Motus discloses an irrigation system for anal or stomal irrigation in the analogous art to Applicant’s invention, and teaches a tubing part 200 enclosing a first fluid path 201 (Fig. 3C), a pressure channel (located between membrane 234M and pressure sensor 204) and a first membrane (i.e., membrane 234M), such that the first membrane 234M separates the pressure channel from the first fluid path 201 thus closing the pressure channel to liquid in the first fluid path 201;
and a control system 213 (Fig. 3C) configured to operate a pump 214 (see Fig. 2A) to control flow of liquid in the first fluid path 201 (i.e., the pump 214 is an irrigation pump which pumps fluid from reservoir 211 through the first fluid path 201), and the control system 213 is also configured to operate the pump to reduce the flow of liquid in the first fluid path 201 that exits the distal end of the catheter during anal irrigation when a sensed pressure in the pressure channel, as sensed by the first pressure signal, exceeds a pressure threshold.
Specifically, when a clog or obstruction partially blocks evacuation channel 203, pressure is built up in tube 202, and this pressure buildup is transferred to the membrane 234 and then sensed by the sensor 204 (see pg. 21, lines 24-28). When the sensor 204 senses a pressure of -10mbar or -300 mbar, depending on the location of the clog (see pg. 26, lines 23-32), the control system makes a determination that a blockage exists based on the reading (see pg. 21, lines 28-30 and pg. 25, lines 24-25) and then, in some instances, stops the pump 214 that controls the flow of irrigation liquid through the first fluid path 201 and out of the distal end of the catheter (see pg. 25, lines 25-28; the purpose of stopping the pump 214 is to prioritize pumping liquid into the evacuation channel 203 under reversed pressure to push the clot of blockage away from the evacuation channel 203). 
Further, as per claims 8 and 9, Motus discloses that the first pressure signal indicates a relative pressure between the sensed pressure in the pressure channel and an ambient pressure, and indicates an absolute pressure in the pressure channel (see pg. 26, lines 15-22). As per claim 11, Motus discloses that the pressure channel is filled with gas (see pg. 21, lines 11-20 disclosing that pump 214.5 can pump air into the pressure channel 202).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Foley, in order to incorporate the above-taught features of Motus, in order to provide evacuation of the irrigation fluid of the Foley device with a reasonable expectation of success without requiring a user to remove the irrigation system (see for instance, Foley at para [0003] disclosing that conventional irrigation of the rectum typically requires removal of the irrigation device from the rectum in order to allow the irrigation liquid and feces to evacuate; the teaching of Motus would provide an improvement in this respect by evacuating the rectum without requiring this step). Further, incorporating the above-taught features in Motus would enable the evacuation to occur in a manner that prevents blockage of the evacuation lumen (see Motus at Abstract).
Further, it is noted that Foley in view of Motus does not appear to disclose a plurality of pressure sensors, of which the pressure sensor already taught in the combination of Foley and Motus is a part.
However, Motus teaches, in addition to the sensor 204 already taught above, a second sensor 204B (Fig. 2D) provided directly in the bowel (see pg. 20, lines 19-24).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Foley and Motus in order to incorporate a second sensor, as also taught in Motus, for the purpose of assessing and preventing overpressurization of the bowel (see Motus at pg. 20, lines 19-24).
Regarding claim 2, Foley discloses that the tubing system comprises a second connector at a second end of the second tubing part (i.e., a flange portion which connects directly into the controller 54), but does not appear to disclose that the pressure channel and membrane are arranged in the connector.
Motus discloses a tubing system comprising a second connector at the second end (i.e., the second connector comprises a chamber 234A), and the first membrane 234M is arranged in the second connector (see Fig. 3C).
A skilled artisan would have found it obvious at the time of the invention to modify the tubing system in Foley so that the pressure channel and first membrane are arranged in the connector of the second end of the second tubing part, in order to accurately assess pressure within the second tubing part in order to accurately control the pump based on the pressure reading.
Regarding claim 5, it is noted that the embodiment shown in Fig. 7 of Foley does not appear to disclose that the tubing system comprises a second fluid path parallel to the first fluid path, with the second fluid path communicating with an inflatable balloon of the catheter.
However, in another embodiment of a tubing system in Foley, a catheter balloon 114 (Fig. 10) is shown to communicate with a second fluid path 146 (see para [0110]) parallel to a first fluid path (communicating with a radial port 129 at the distal end of the catheter for passing irrigation fluid therethrough; see Fig. 10), the second fluid path 146 communicating with an inflatable balloon 114 of the catheter via radial port 140 (Fig. 10).
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment in Fig. 7 of Foley so as to incorporate the catheter and balloon system illustrated in Fig. 10 of Foley for the purpose of providing a means for securely retaining the catheter in the rectum (see Foley at para [0105]).
Regarding claim 13, it is noted that Foley does not appear to disclose that the control system is configured to operate the pump to reduce an irrigation liquid pressure in the first fluid path if the sensed pressure in the pressure channel is larger than a pre-determined pressure threshold.
Motus discloses that the control system is configured to operate the pump to reduce an irrigation liquid pressure in the first fluid path if the sensed pressure in the pressure channel is larger than a pre-determined pressure threshold (Motus teaches that the sensor 204 senses a pressure of -10mbar or -300 mbar, depending on the location of the clog (see pg. 26, lines 23-32), and the control system makes a determination that a blockage exists based on the reading representing the difference between the measured pressure and a threshold (see pg. 21, lines 28-30 and pg. 25, lines 24-25) and then, in some instances, stops the pump 214 that controls the flow of irrigation liquid through the first fluid path 201 and out of the distal end of the catheter (see pg. 25, lines 25-28; the purpose of stopping the pump 214 is to prioritize pumping liquid into the evacuation channel 203 under reversed pressure to push the clot of blockage away from the evacuation channel 203). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Foley according to the teaching in Motus, so that the control system is configured to operate the pump to reduce an irrigation liquid pressure in the first fluid path if the sensed pressure in the pressure channel is larger than a pre-determined pressure threshold, in order to enable the evacuation to occur in a manner that prevents blockage of the evacuation lumen (see Motus at Abstract).

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (U.S. Pub. 2016/0339166 A1) in view of Motus GI Medical Technologies Ltd (WO 2015/029039 A1), further in view of Cooper (WO 2016/154457, hereinafter “Cooper”).
Regarding claims 3, 4 and 7, it is noted that Foley, in view of Motus, does not appear to disclose that the first pressure sensor is disposed inside of the user interface housing; that the first pressure sensor is disposed inside of a reservoir housing accommodating the reservoir; or that the second pressure sensor is disposed inside of the user control interface housing.
Cooper discloses that it may be desirable in a medical device to combine various parts of a device including a pressure sensor 18, a pump 30 and a processor 40 into a single housing 46 (see para [0039] and Fig. 1 and 3A-3B). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Foley in view of Motus in order to locate the first pressure sensor inside of the user control interface housing and dispose the reservoir in the same housing such that the pressure sensor is co-located with the reservoir in the same housing, based on the teaching in Cooper that a housing would be useful to help prevent damage to components during use and helps to maintain structural integrity of the overall device (see Cooper at para [0039]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foley (U.S. Pub. 2016/0339166 A1) in view of Motus GI Medical Technologies Ltd (WO 2015/029039 A1), further in view of Vining (U.S. Pub. 2010/0268154 A1, hereinafter “Vining”).
Regarding claim 6, Foley, in view of Motus, does not appear to disclose a second pressure sensor as claimed, wherein the control system is connected to the second pressure sensor to operate the pump for inflation of the inflatable balloon based on a signal from the second pressure sensor.
Vining discloses an irrigation system for anal irrigation (i.e., an enema system), comprising a pressure sensor that can provide signals to a controller 34 (Fig. 1) to indicate the pressure of the balloon so that the controller may operate the pump based on the signals from the pressure sensor (see para [0022] disclosing that the catheter can have one a pressure sensor to detect the degree of inflation of the balloon 32 and signal to the controller 34 with data reflecting the degree of inflation of the balloon; based on this signal it is understood that the controller can operate the pump accordingly).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Foley, in view of Motus, to provide a second sensor and to connect the control system to the second pressure sensor to operate the pump for inflation of the inflatable balloon based on a signal from the second pressure sensor, as taught in Vining, in order to provide a retention balloon that maintains the proper position of the irrigation system in the anal passage (see Vining at para [0022]), and to provide feedback signals to determine whether the balloon should be inflated or deflated as required or desired.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (U.S. Pub. 2016/0339166 A1) in view of Motus GI Medical Technologies Ltd (WO 2015/029039 A1), further in view of Kuhn et al (U.S. Pub. 2003/0200812 A1, hereinafter “Kuhn”).
Regarding claim 10 and 17, it is noted that Foley and Motus does not appear to disclose that the tubing system comprises a second membrane arranged in the pressure channel, and wherein the first pressure sensor is configured to measure a pressure in the pressure channel as sensed between the first membrane and second membrane, with the pressure channel sealed between the first and second membrane to form the closed pressure channel which is filled with gas.
Kuhn discloses a sensor for measuring pressure in a pressure channel, the channel having a first and a second membrane 50/60 with a sealed channel formed thereby, and a pressure sensor that measures the pressure across the second membrane (see para [0054] disclosing that the membrane 50 contacts the membrane 60 to enable positive and negative pressure fluctuations of medical fluid to be transmitted to a transmission material 22). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Foley in view of Motus, in order to provide a second membrane such that the first pressure sensor is configured to measure a pressure in the pressure channel as sensed by the second membrane, as taught in Kuhn, in order to prevent gas from leaking into the pressure channel (see Kuhn at para [0054]) which could compromise an accurate pressure reading.

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (U.S. Pub. 2016/0339166 A1) in view of Motus GI Medical Technologies Ltd (WO 2015/029039 A1), further in view of Williams et al (U.S. Pub. 2010/0228222 A1, hereinafter “Williams”).
Regarding claim 15, Foley discloses an irrigation system for anal or stomal irrigation, the irrigation system comprising:
a reservoir 56 (Fig. 7) configured to contain a liquid;
a tubing system 50 (Fig. 7) connectable between the reservoir 56 and a catheter (it is noted that the claimed invention does not appear to require a catheter; even so, Foley discloses a catheter such as an irrigation tube 20 which forms a first fluid path for the liquid to flow between the reservoir and the patient, where the catheter comprises a distal end, which connects to a second irrigation tube 52 for expelling the liquid from the catheter); 
a pump (a battery-powered pump within user interface housing 54; see para [0105]) operable to pump the liquid from the reservoir of the tubing system (see para [0105]); and 
a user interface housing 54 attached to the tubing system by a first tubing part extending from the reservoir to the user interface housing (shown in Fig. 7 extending from reservoir 56 into the proximal end of the housing 54) and attached to hang relative to the tubing system (this recitation appears to be an intended use limitation; the user interface housing 54 may hang relative to the tubing system), 
a control system inside the user interface housing (referred to as a user interface/controller with a switch; see para [0105]);
a connector 52 coupling the tubing system to the catheter (i.e., the connector 52 is a body interface where tubing system 50 connects to a catheter system for delivery of the irrigation fluid;
It is noted that Foley, in the embodiment of Fig. 7, does not appear to disclose:
the tubing system comprising a balloon fluid flow path adapted to inflate a balloon, with the pressure channel communicating with the liquid flow path but uncoupled to the balloon fluid flow path;
the user interface including a touch screen adapted to receive user input;
the connector includes a chamber coupling the pressure channel to the liquid flow path, with a membrane located in the chamber between the liquid flow path and the pressure channel;
a pressure sensor communicating with the control system, the pressure sensor configured to sense a pressure in the liquid flow path;
wherein the control system, under normal use, operates and controls the pump to reduce the pressure in the liquid flow path when the pressure sensed in the liquid flow path by the pressure sensor exceeds a set pressure threshold.
Motus discloses an irrigation system for anal or stomal irrigation in the analogous art to Applicant’s invention, and teaches a tubing part 200 enclosing a first fluid path 201 (Fig. 3C), a pressure channel (located between membrane 234M and pressure sensor 204) and a first membrane (i.e., membrane 234M), such that the first membrane 234M separates the pressure channel from the first fluid path 201 thus closing the pressure channel to liquid in the first fluid path 201;
and a control system 213 (Fig. 3C) configured to operate a pump 214 (see Fig. 2A) to control flow of liquid in the first fluid path 201 (i.e., the pump 214 is an irrigation pump which pumps fluid from reservoir 211 through the first fluid path 201), and the control system 213 is also configured to operate the pump to reduce the flow of liquid in the first fluid path 201 that exits the distal end of the catheter during anal irrigation when a sensed pressure in the pressure channel, as sensed by the first pressure signal, exceeds a pressure threshold.
Specifically, when a clog or obstruction partially blocks evacuation channel 203, pressure is built up in tube 202, and this pressure buildup is transferred to the membrane 234 and then sensed by the sensor 204 (see pg. 21, lines 24-28). When the sensor 204 senses a pressure of -10mbar or -300 mbar, depending on the location of the clog (see pg. 26, lines 23-32), the control system makes a determination that a blockage exists based on the reading (see pg. 21, lines 28-30 and pg. 25, lines 24-25) and then, in some instances, stops the pump 214 that controls the flow of irrigation liquid through the first fluid path 201 and out of the distal end of the catheter (see pg. 25, lines 25-28; the purpose of stopping the pump 214 is to prioritize pumping liquid into the evacuation channel 203 under reversed pressure to push the clot of blockage away from the evacuation channel 203). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Foley, in order to incorporate the above-taught features of Motus, in order to provide evacuation of the irrigation fluid of the Foley device with a reasonable expectation of success without requiring a user to remove the irrigation system (see for instance, Foley at para [0003] disclosing that conventional irrigation of the rectum typically requires removal of the irrigation device from the rectum in order to allow the irrigation liquid and feces to evacuate; the teaching of Motus would provide an improvement in this respect by evacuating the rectum without requiring this step). Further, incorporating the above-taught features in Motus would enable the evacuation to occur in a manner that prevents blockage of the evacuation lumen (see Motus at Abstract).
Further, in another embodiment of a tubing system in Foley, a catheter balloon 114 (Fig. 10) is shown to communicate with a second fluid path 146 (see para [0110]) uncoupled to a liquid flow path (communicating with a radial port 129 at the distal end of the catheter for passing irrigation fluid therethrough; see Fig. 10), the second fluid path 146 communicating with an inflatable balloon 114 of the catheter via radial port 140 (Fig. 10).
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment in Fig. 7 of Foley so as to incorporate the catheter and balloon system illustrated in Fig. 10 of Foley for the purpose of providing a means for securely retaining the catheter in the rectum (see Foley at para [0105]).
Further, Foley in view of Motus does not appear to disclose that the user interface including a touch screen adapted to receive user input.
Williams discloses an irrigation system for a patient, in which a workstation 100 (Fig. 1) has a user interface housing that can hang relative to a tubing system, the housing including a touch screen 106 (Fig. 1) adapted to receive user input (see para [0151]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Foley in view Motus to provide the workstation attached to hang relative to the tubing system, the user interface housing including a touch screen adapted to receive user input as taught in Williams, in order to easily and advantageously allow a user to input various control parameters of the system including fluid pressure or flow rate control, to configure operating parameters and alarms, to configure information to be displayed, and/or to configure information to be stored, printed, or transmitted after the procedure for record keeping purposes (see Williams at para [0151]).
Regarding claims 16 and 18, Foley, in view of Motus, does not appear to disclose that the user interface including a touch screen, and as per claim 18, the touch screen is adapted to receive user input (as per claim 18, it is noted that Foley already discloses a user interface housing that can hang relative to the tubing system).
Williams discloses an irrigation system for a patient, in which a workstation 100 (Fig. 1) has a user interface housing that can hang relative to a tubing system, the housing including a touch screen 106 (Fig. 1) adapted to receive user input (see para [0151]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Foley, in view of Motus, to provide the workstation attached to hang relative to the tubing system, the user interface housing including a touch screen adapted to receive user input as taught in Williams, in order to easily and advantageously allow a user to input various control parameters of the system including fluid pressure or flow rate control, to configure operating parameters and alarms, to configure information to be displayed, and/or to configure information to be stored, printed, or transmitted after the procedure for record keeping purposes (see Williams at para [0151]).

Response to Arguments
Applicant's arguments filed 08/18/2022, hereinafter “Remarks”, have been fully considered. 
Regarding the rejections to claims under section 112, the rejections have been withdrawn where appropriate.
Regarding the rejections under section 103, Examiner notes that the reference of Hvid has been withdrawn from the rejection.
Applicant’s essential arguments concerned the combination of Foley with Motus (Remarks, pgs. 6-9). Applicant argued that the “style of operation of the Motus colon cleaning system describes exactly the conditions the instant application avoids (forcing additional or over-pressurized liquid into the colon)” (pg. 8). Applicant further argued that Motus “operates completely opposite from amended independent claim 1 by increasing pressure during irrigation” and “can be said to teach away from the claimed invention” (pg. 9).
However, this argument is not found persuasive in light of the disclosure of Motus cited in the rejection above, which has been clarified as necessitated by the claim amendments.
Specifically, as discussed in the rejection, Motus discloses that in the event of a clog or obstruction partially blocking an irrigation fluid evacuation channel 203, pressure is built up in tube 202 fluidly communicating with the channel 203, and this pressure buildup is transferred to the membrane 234 and then sensed by the sensor 204 (see pg. 21, lines 24-28). When the sensor 204 senses a pressure of -10mbar or -300 mbar, depending on the location of the clog (see pg. 26, lines 23-32), the control system makes a determination that a blockage exists based on the reading (see pg. 21, lines 28-30 and pg. 25, lines 24-25). In some instances, the control system stops the pump 214 that controls the flow of irrigation liquid through the first fluid path 201 and out of the distal end of the catheter (see pg. 25, lines 25-28). That is, stopping the pump 214 necessarily (and intentionally) reduces flow of the liquid in the first fluid path, especially fluid exiting the distal end of the catheter during anal irrigation (as required in claim 1).  This step allows a pumping liquid to be introduced into the evacuation channel 203, from a separate container 212A, to push the clot of blockage away from the evacuation channel 203. 
Although it is acknowledged that the above-described step of supplying liquid from the container 212A into the evacuation tube 203, in order to dislodge a blockage 206 within the tube 203, may cause some liquid to be forced into the colon. However, the intended purpose of this step is not to pressurize the colon. Rather, the intended purpose is exactly the opposite, namely, clearing a blockage from the evacuation tube 203 in order to maintain the free flow of irrigation fluid out of the colon after rinsing, thus preventing the colon from becoming overpressurized with irrigation fluid.
For this reason, the argument that Motus teaches away from the claimed invention is not found persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/28/2022